Citation Nr: 0031310	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 26, 1998 
for the grant of service connection for post-traumatic Stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which increased the 
veteran's PTSD from 10 percent to 50 percent, effective 
September 26, 1998. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received by VA on February 22, 1995; medical 
evidence on file at that time included private medical 
records showing treatment for PTSD, while subsequent VA 
examinations failed to diagnose PTSD.

2.  The RO initially denied the claim on the basis of the 
absence of a verified stressor; a subsequently submitted 
service personnel record shows that the veteran did engage in 
combat with the enemy while on active duty in Vietnam; and 
the evidence is at least in equipoise as to whether the 
veteran had PTSD due to such combat duty at the time he filed 
his original claim for service connection for PTSD on 
February 22, 1995. 


CONCLUSION OF LAW

The requirements for an effective date of February 22, 1995, 
for the rant of service connection and compensation for PTSD, 
is warranted.  38 U.S.C.A. §§ 5107, 5110 (a)(West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that pursuant to an October 
1998 RO rating decision, the veteran was initially service-
connected for PTSD and assigned a 10 percent disability 
rating, effective September 26, 1998.  In accordance with a 
March 1999 RO rating decision, the veteran's rating for PTSD 
was increased to 50 percent, effective September 26, 1998.  

Through his written statements and the written statements his 
accredited representative, the veteran contends that he is 
entitled to an effective date prior to September 26, 1998, 
for his service-connected PTSD.  The veteran claims that at 
the time he filed his claim for PTSD on February 22, 1995, 
there was already contemporaneous medical evidence showing 
that he suffered from PTSD at that time, and that this should 
be the effective date for his award of PTSD.  Moreover, as 
the DD 215 showing that the veteran was a combat veteran was 
not issued until January 1998, the RO's denials of service 
connection for PTSD prior to that date were prejudiced by the 
lack of this information. 

As a general rule, the effective date of an award for an 
original claim or claim for compensation will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception applies where a claim is received within one year 
of discharge from service.  In such a case, the effective 
date is the day following separation from service. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
However, as the veteran initially filed his claim of 
entitlement to service connection for PTSD on February 22, 
1995, this exception does not apply. 

A review of the claims file reveals that the veteran's 
service personnel records were amended by a January 1998 DD 
215, which denotes that the veteran was awarded the Combat 
Action Ribbon, among other awards and decorations.  The DD 
215 was associated with the claims file in April 1998.

The post-service medical records begin with a November 1994 
private treatment record while under the care of Donna L. 
Hobbs, M.D., which reveals an impression of untreated PTSD 
and alcohol dependence, in remission.  The veteran was 
prescribed Prozac.

A January 1995 psychotherapy record from Dr. Hobbs states 
that the impression was "Prozac and Propranolol having 
small, but some impact on PTSD symptoms, primarily in 
tempering responses to the obnoxious stimuli he 
experiences."  Prescriptions for Prozac and Propranolol were 
continued.

An April 1995 VA PTSD examination report comments that 
although the veteran complained of symptoms of PTSD, it did 
not sound as if his descriptions of such symptoms came from 
him, but more as if from someone else.  The relevant 
diagnoses were alcohol dependence and antisocial personality 
disorder.

A June 1998 VA PTSD examination report notes that the 
veteran's claims file was reviewed.  The examiner observed 
that the veteran appeared to be exaggerating his symptoms to 
make it seem as if he suffered from PTSD.  The examiner 
opined that the veteran did not meet the criteria for PTSD.  
The assessment includes a history of alcohol dependence and 
antisocial personality disorder.  

An August 1998 VA psychology examination report explains that 
the veteran was administered several psychological tests.  
The diagnoses were alcohol dependence in partial remission 
and a mixed personality disorder, not otherwise specified.  
The examiner opined that there was minimal data to support a 
PTSD diagnosis.  It was also noted that the veteran claimed 
he was participating in a substance abuse treatment program.

A September 1998 VA PTSD examination report notes that the 
veteran's claims file was reviewed.  The diagnoses included 
PTSD, meeting the full criteria of symptoms and stressors, 
and a history of alcohol and marijuana abuse.  

A November 1998 VA psychiatric examination report, which was 
prepared by the same examiner who conducted the September 
1998 VA psychiatric report, relates that the veteran's 
psychiatric condition had remained unchanged.  The diagnosis 
included PTSD, and the examiner clarified that the diagnoses 
of a history of alcohol abuse and marijuana abuse means that 
the veteran was not currently using or abusing alcohol or 
marijuana.  The examiner further commented that the veteran 
suffers from moderate to severe impairment due solely to PTSD 
symptomatology, and that there was no current alcohol or 
substance abuse contributing to his psychiatric symptoms.  

As has already been noted herein, the effective date of an 
award for an original claim or claim for compensation will be 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In determining when entitlement to service 
connection for PTSD first arose in this case, the Board 
refers to 38 C.F.R. § 3.304(f), which provides that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (1999).  

The Board notes that prior to March 1997, the provisions of 
38 C.F.R. § 3.304(f) required medical evidence establishing a 
clear diagnosis of PTSD, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304 (1996).  

As it appears that both versions of 38 C.F.R. § 3.304(f) have 
been effect during part of the appeal period, the Board will 
view the evidence with both versions in mind and will apply 
the most favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the revised version of 38 C.F.R. § 3.304(f), and with 
consideration of the amended DD-215 showing that the veteran 
engaged in combat with the enemy, the Board finds that 
evidence is in least in equipoise as to whether an effective 
of February 22, 1995, for the grant of service connection for 
PTSD, is warranted.  Private medical records dated in 
November 1994 and January 1995 indicate that the veteran had 
PTSD.  Subsequent VA psychiatric examinations, which took 
place in April 1995, June 1998, and August 1998, all opined 
that the veteran did not suffer from PTSD.  In was not until 
September 26, 1998 that the veteran was first clearly or 
definitely diagnosed with PTSD by VA.  However, there was 
medical evidence of PTSD at the time the veteran filed his 
original claim for PTSD; the basis for the RO's initial 
denial of the claim was an absence of a verified stressor and 
not the absence of a diagnosis.  A DD-215 clearly shows that 
the veteran had combat duty and this evidence was 
constructively a part of the veteran's record when he filed 
his original claim.

In sum, the veteran's original claim for service connection 
for PTSD was received by VA on February 22, 1995.  Medical 
evidence on file at that time included private medical 
records showing treatment for PTSD.  The RO initially denied 
the claim on the basis of the absence of a verified stressor, 
but a subsequently submitted service personnel record shows 
that the veteran did engage in combat with the enemy while on 
active duty in Vietnam, and the evidence is at least in 
equipoise as to whether the veteran had PTSD due to such 
combat duty at the time he filed his original claim for 
service connection for PTSD on February 22, 1995.  
Accordingly, an effective date of February 22, 1995, for the 
grant of service connection for PTSD, is warranted.

 


ORDER

Entitlement to an effective date of February 22, 1995, for 
the grant of service connection for PTSD, is granted.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 1 -


